Citation Nr: 0327024	
Decision Date: 10/09/03    Archive Date: 10/20/03	

DOCKET NO.  02-10 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance pursuant to the 
provisions of 38 U.S.C.A. Chapter 30 (West 2002).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from August 1977 to 
June 2000.

This matter arises from a July 2001 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a veterans' law judge sitting in 
Washington, D.C.  Such a hearing was conducted before the 
undersigned on May 5, 2003; a transcript of that proceeding 
is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran did not have active military service between 
January 31, 1955 and January 1, 1977, and did not enter 
active military service pursuant to a delayed enlistment 
contract.  

3.  The veteran was not involuntarily separated from military 
service.  

4.  The veteran did not enter active military service on or 
after June 30, 1985.  

5.  The veteran was not a participant under 38 U.S.C.A. 
Chapter 32 or Section 903 on October 9, 1996.  




CONCLUSION OF LAW

Educational assistance pursuant to 38 U.S.C.A. Chapter 30 is 
not warranted.  38 U.S.C.A. §§ 3001, 3002, 3011, 3012, 5107 
(West 2002); 38 C.F.R. §§ 21.7042, 21.7044, 21.7045 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be awarded educational 
assistance pursuant to the provisions of 38 U.S.C.A. Chapter 
30 based upon his military service.  At his personal hearing 
before the undersigned, he indicated that his contract with 
the Army Reserves entered into in August 1974 constituted a 
delayed enlistment.  Alternatively, he contends that because 
he did not receive a full four-year scholarship, the 
provisions of 10 U.S.C. 2107 are not for application.  
Finally, he contends that because he was informed by VA in 
1990 that he was eligible to receive the benefit currently 
sought, equity requires that he be granted at least part of 
the educational assistance that he now seeks.  

The facts in this case are as follows.  On August 5, 1974, 
after completing his freshman year of college, the veteran 
contracted with the Department of the Army to receive 
educational assistance for the remainder of his undergraduate 
studies pursuant to 10 U.S.C. 2107.  In return, he agreed to 
pursue training as an Army Reserve Officer Training Corps 
(ROTC) scholarship cadet.  The veteran then received 
educational assistance from the Department of the Army until 
his graduation from college.  He then entered on active duty 
on August 12, 1977.  He was discharged on June 30, 2000, 
after completing nearly 23 years of active military service.  
In March 1990, he was informed by VA that he was entitled to 
receive educational assistance pursuant to the provisions of 
38 U.S.C.A. Chapter 30.  

The veteran then enrolled in a Master's of Arts and 
Organizational Management Program at the University of 
Phoenix--on line beginning March 29, 2001.  After 


reviewing the record, the RO denied the veteran educational 
assistance for the aforementioned training.  

An individual must meet the requirements of 38 C.F.R. 
§§ 21.7042, 21.7044, or 21.7045 in order to be eligible for 
basic educational assistance pursuant to 38 U.S.C.A. Chapter 
30.  In the aggregate, these delineate four categories of 
eligibility.  The first of these is based upon active duty 
completed, and requires that a veteran first enter on active 
duty on or after June 30, 1985.  The veteran does not 
contend, nor does the record otherwise indicate, that the 
veteran meets this requirement.  His service began on August 
12, 1977.  

In the second instance, the veteran must have had active 
military service between January 31, 1955, and January 1, 
1977.  Alternatively, he must have entered into a delayed 
enlistment contract before January 1, 1977.  Although the 
veteran has indicated otherwise, the record does not reflect 
that this is applicable in his case.  Rather than having 
entered into a delayed enlistment contract, the record 
indicates that the veteran entered into an ROTC scholarship 
contract with the Department of the Army pursuant to the 
provisions of 10 U.S.C. 2107.  This occurred on August 5, 
1974.  The documentation submitted by the veteran reflects as 
much.  Moreover, the fact that the financial assistance 
received by the veteran was for a period of three years 
rather than for the full term of his undergrate studies is 
inconsequential.  10 U.S.C. 2107 indicates only that the 
applicable service department may authorize up to four years 
of educational assistance in return for future military 
obligations.  Given that the veteran had not entered into a 
delayed enlistment contract, and because he entered active 
military service subsequent to January 1, 1977, he does not 
qualify for the benefit sought under this theory.  

The remaining categories of eligibility involve involuntary 
separations from active duty and entitlement to educational 
assistance pursuant to 38 U.S.C.A. Chapter 32 or Section 903.  
The veteran has not contended, and the record does not 
indicate, that either of these conditions have been met in 
this case.  



Because the veteran does not meet any of the necessary 
requisites for basic eligibility to educational assistance 
pursuant to 38 U.S.C.A. Chapter 30, the Board has no 
alternative but to deny the benefit sought on appeal.  This 
in no way is intended to minimize the contributions made by 
the veteran during his many years of honorable active 
military service.  However, the veteran, in effect, has 
requested extraordinary equitable relief in this case.  Such 
relief exceeds the Board's authority.  See 38 U.S.C.A. 
§ 503(b) (West 2002); see also Schleis v. Principi, 3 Vet. 
App. 415, 418 (1992).  Because the veteran has failed to 
state a claim for which relief can be granted, his appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Moreover, because the law, rather than the facts in 
this case, is dispositive, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) is not for application.  

Although the Board cannot grant the veteran equitable relief 
in this case, he may pursue that matter through the RO.  The 
RO acknowledged as much on June 18, 2002.


ORDER

Educational assistance pursuant to 38 U.S.C.A. Chapter 30 is 
denied.



                       
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



